DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US Pub No. 2017/0130509) and Heller al. (US Pub No. 2017/0166167).
Regarding claim 1, Sugiura teaches a vehicle door opening/closing apparatus (abstract), comprising:
a door of a vehicle (abstract, [0023], and Fig. 1, 4 - door);
a sensing unit provided near the door of the vehicle and configured to sense a sensing target object including a foot of a person located near the door (abstract, Fig. 3A-3F and [0025]); and
a door driving unit configured to open the door when the sensing unit senses the sensing target object (abstract, Fig. 1, and [0026]), 
wherein the sensing unit outputs, to the door driving unit, a door opening request signal to request opening of the door ([0026]).
Sugiura does not teach that if a time that is within a first threshold time has passed without the sensing target object being sensed from when the sensing target object is sensed, and that the sensing unit does not output the door opening request signal if a time that is greater than the first threshold time has passed while the sensing target object continues to be sensed from when the sensing target object is sensed.
	Heller teaches that if a time that is within a first threshold time has passed without the sensing target object being sensed from when the sensing target object is sensed, and that the sensing unit does not output the door opening request signal if a time that is greater than the first threshold time has passed while the sensing target object continues to be sensed from when the sensing target object is sensed (See [0079], [0134] & [0021].  [0079] requires a gesture be completed in time window in order to carry out the action.  [0021] teaches that a gesture can be moving a foot in and out of the detection area.).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Sugiura’s system to include Heller’s time threshold for better precision in determining user’s intention to open the door and prevent inadvertent door openings. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 3, Sugiura teaches the sensing unit includes an ultrasonic sensor configured to sense the sensing target object including the foot of the person, and the ultrasonic sensor is arranged under a side sill of the door (See abstract, Fig. 3A-3F, and [0109]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683